EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Brett S. Sylvester on August 26, 2022.
The application has been amended as follows:
Claim 1, at line 21, after the term “new”, the words --is the number of repetitions of a linking group represented by C(Rew1)(Rew2) and-- has been inserted.
Claim 1, at line 22, after the terms  “an integer of 0 or 1,”, the words --and when new is 0, new represents a single bond,-- has been inserted.
Claim 12, at line 20, after the term “new”, the words --is the number of repetitions of a linking group represented by C(Rew1)(Rew2) and-- has been inserted.
Claim 12, at line 21, after the terms  “an integer of 0 or 1,”, the words --and when new is 0, new represents a single bond,-- has been inserted.
Claim 15, at line 20, after the term “new”, the words --is the number of repetitions of a linking group represented by C(Rew1)(Rew2) and-- has been inserted.
The preceding amendments were made to make the claims clear.
Claims 1, 3-12, 14-15, 17, and 19-20, are allowable. Claims 8-12,14, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on May 4, 2021, is hereby withdrawn and claims 8-12, 14, and 20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DABORAH CHACKO-DAVIS whose telephone number is (571)272-1380. The examiner can normally be reached 9:30AM-6:00PM EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1186. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 26, 2022.